Citation Nr: 1635896	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to September 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2012 that inter alia, (1) granted service connection for scar, upper back status post lipoma resection, (2) denied service connection for sleep apnea, and (3) denied service connection for scar on the left lateral knee.  The Veteran only appealed the issue of service connection for sleep apnea.  In June 2016, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issue of service connection for a kidney disorder as secondary to sleep apnea has been raised by the record by the Veteran's June 2016 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran's sleep apnea is reasonably shown to have been incurred during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).   Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.
 
A December 2010 VA sleep study first diagnosed the Veteran with obstructive sleep apnea (OSA).  He has been using a Continuous Positive Airway Pressure (CPAP) machine since March 2011.  He alleges that his OSA was incurred in service as a result of sleep deprivation and sleep deficiency he experienced due to his work schedule.

At the June 2016 videoconference hearing, the Veteran testified that over his 30 years in service he suffered a lot of sleep deprivation and sleep deficiency due to his work schedule.  The Veteran's wife testified that she first noticed him snoring and gasping for air while sleeping in the early 1990's, during his service, and his sleeping problems have persisted since. 

In an August 2016 letter, a private pulmonologist opined "that it is a fifty percent probability that [his] OSA is directly related to his military service," and "his symptoms of sleep apnea were present long before the official diagnosis was made" but were self-treated.  He noted that the Veteran's military service required him to work irregular shifts and long periods, he used tobacco for 15 years, and he was overweight during his military service.  The pulmonologist also provided copies of medical studies noting the link between sleep disturbances during military service and OSA.  

Analysis

As to the first element of a claim for service connection, evidence of a current disability, the Board notes that treatment records indicate that the Veteran has been diagnosed with obstructive sleep apnea.  Accordingly, the first element is met.

As to the second element of a claim for service connection, an incurrence of a disease or injury in service, the Veteran has provided competent and credible testimony that he experienced significant in-service sleep deprivation and sleep deficiency due to his work schedule.  The Veteran's wife has provided competent and credible testimony that she observed him snoring and gasping for air during service and that his sleeping problems have persisted since that time.  Accordingly, the second element is met.

The final element of a claim for service connection is a causal link (nexus) between the current disability and the disease or injury in service.  As detailed above, there is competent medical evidence in the form of a positive linkage opinion, supporting a causal link between the Veteran's current obstructive sleep apnea and his military service.      

In sum, the file contains a diagnosis of obstructive sleep apnea, an injury in service, and competent medical opinion evidence supporting the claim.  Accordingly, service connection for obstructive sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for sleep apnea is granted.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


